Title: From John Adams to Antoine Marie Cerisier, 16 October 1783
From: Adams, John
To: Cerisier, Antoine Marie


          My dear Sir
            Auteuil near Paris Octr: 16. 1783.
          Monsieur the Abby de Mably has prepared for the Press, some Observations upon our American Constitutions, which he has done me the Honour of addressing to me: so that I am zealous to have the Work appear to Advantage in the Impression, both as it is like to be to me, in Particular a distinguished Mark of Respect with Posterity; and what is of much more Importance, it is, probably full of Sentiments and Principles, Advice and Suggestions, which will be usefull entertaining and instructive, to all the virtuous citizens of the united States of America for Ages to come.
          Your own Sentiments in Morals and Politicks, resemble so nearly those of the Abby de Mably; you have so just a veneration for this Sage and amiable Writer; and you have the Happiness, & Prosperity of America so much at heart, that I perswade myself you will think yourself very fortunate to have the Care of the Impression of this Work committed to you An excellent Friend of us all, the Abby de Chalut, has undertaken to copy it, in a very legible Hand, and it will be sent to you Sheet by Sheet. you will correct the Press and send the sheet, printed to the Abby at Paris who will correct it again if there should be Occasion.— Mr: Holthrop will no doubt undertake to Print it upon the best paper and in the fairest Type, or if you prefer another Printer it is at your Choice: only take Care that it be one who will not trifle with the Work.
          The Abby de Mably demands an hundred and twenty Copies for himself, to give away among his friends. This has been his Rule in other Works.—
          I doubt not, the Printer may Sell three Thousand Copies if he takes his Measures wisely, to dispose of as many as he can before it shall be reprinted by others.
          Secrecy, I think ought to be observed as much as possible untill the Work is well advanced, indeed untill the Impression is nearly finished— The Printer will have it in his Power to have it translated into Dutch, Sheet by Sheet and published in that Language at the same time that it is in French; which will be to him a great Advantage and Profit.
          With great esteem, I have the Honour to / be, Sir your most obedient, and most / humble Servant.
          John Adams.
         